C. A. 6th Cir. Certiorari granted limited to Question 1 presented by the petition which reads as follows: “Whether the timely filing of a charge of employment discrimination with the Equal Employment Opportunity Commission pursuant to Section 706 of Title VII of the Civil Rights Act of 1964, 42 U. S. C. § 2000e-5, tolls the running of the period of limitation applicable to ah action based on the same facts brought under the Civil Rights Act of 1866, 42 U. S. C. § 1981?” The Solicitor General is invited to file a brief as amicus curiae expressing the views of the United States.